Exhibit 10.65


[***]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


EXHIBIT B-2
REDACTED WEX AMENDMENT


WEX MERCHANT ACCEPTANCE AGREEMENT
Amendment #1
This Amendment Number 1 (this "Amendment") is made to the WEX Merchant
Acceptance Agreement dated November 5, 2016, by and between TA Operating LLC
("MERCHANT"), a Delaware limited liability company with its principal place of
business at 24601 Center Ridge Road, Westlake, OH 44145, and WEX INC., a
Delaware corporation with its principal place of business at 97 Darling Avenue,
South Portland, Maine 04106, ("WEX") as follows:
1.
The table set forth on Exhibit B, WEX Fees and Settlement ( the first table
directly below Paragraph C) is deleted in its entirety and replaced with the
following:

Program
Card
Transaction Type
WEX Fee
Settlement Date from the Posting Date (see
example payment
schedule attached as
Exhibit B-2)
[***]
[***]
[***]
[***]
[***] business day ACH
 
[***]
[***]
[***]
[***] business day ACH
 
 
[***]
[***]
[***] business day ACH
 
 
[***]
[***]
[***] business day ACH
[***]
[***]
[***]
[***]
[***] business day ACH
 
[***]
[***]
[***]
[***] business day ACH

2.    All other terms and conditions of the Agreement remain in full force and
effect.
NOW THEREFORE, the parties hereto, each acting under due and proper authority,
have caused this Amendment to be executed as of the day and year set forth
below.
WEX INC.
 
TA Operating LLC
 
 
 
 By:  Brian Fournier                
 
By:  Mark R.Young                
Title: V.P. Merchant                
 
Title: Executive Vice President & General Counsel    
 Signed:  /s/ Brian Fournier                
 
Signed:  /s/ Mark R. Young            
 Date:  1/4/17                
 
Date:  1/6/17                










